Name: Commission Regulation (EEC) No 3138/80 of 4 December 1980 re-establishing the levying of customs duties on raw or unmanufactured tobaccos other than Virginia type, falling within subheadings 24.01 ex A and ex B and originating in developing countries to which the preferential tariff arrangements set out in Council Regulation (EEC) No 2791/79 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5. 12. 80 Official Journal of the European Communities No L 329/21 COMMISSION REGULATION (EEC) No 3138/80 of 4 December 1980 re-establishing the levying of customs duties on raw or unmanufactured tobaccos other than Virginia type, falling within subheadings 24.01 ex A and ex B and originating in developing countries to which the preferential tariff arrangements set out in Council Regulation (EEC) No 2791 /79 apply Regulation (EEC) No 2791 /79 which provides that the ceiling should not be exceeded, customs duties should be re-established in respect of the products in ques ­ tion , HAS ADOPTED THIS REGULATION : Article 1 As from 8 December 1980 , customs duties, suspended in pursuance of Council Regulation (EEC) No 2791 /79 shall be re-established in respect of the following products, imported into the Community, coming from any beneficiary country or territory : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2791 /79 of 10 December 1979 establishing preferen ­ tial tariffs in respect of raw or unmanufactured tobaccos other than Virginia type, falling within subheadings 24.01 ex A and ex B in favour of deve ­ loping countries ('), and in particular Article 4 (2) thereof, Whereas Article 1 (3) that Regulation provides that customs duties may, for the tobaccos in question , be suspended up to a Community ceiling of 2 500 tonnes ; Whereas Article 2 of that Regulation provides that customs duties may be re-established at any time on imports of the tobaccos in question coming from any beneficiary or territory once the Community ceiling has been reached ; Whereas on 25 November 1980 the amounts of imports into the Community of the tobaccos in ques ­ tion , originating in countries and territories covered by preferential tariff arrangements, reached that ceiling ; whereas, bearing in mind the objectives of CCT heading No Description 24.01 ex A ex B Raw or unmanufactured tobaccos other than Virginia type Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 December 1980 . For the Commission fitienne DAVIGNON Member of the Commission ( ») OJ No L 328 , 24 . 12 . 1979, p. 77 .